Exhibit 5.1 November 15, 2011 The Clorox Company 1221 Broadway Oakland, CA 94612 Re: The Clorox Company, Registration Statement on Form S-3 (Registration No. 333-177931) Ladies and Gentlemen: We have acted as counsel to The Clorox Company, a Delaware corporation (the “Company”), in connection with (i) the proposed issuance and sale by the Company of $300,000,000 aggregate principal amount of its 3.80% Senior Notes due 2021 (the “Notes”) pursuant to the Underwriting Agreement dated November 14, 2011 (the “Underwriting Agreement”) by and among the Company and Citigroup Global Markets Inc., J.P. Morgan Securities LLC and Wells Fargo Securities, LLC, (ii) the filing by the Company of the above-referenced Registration Statement (the “Registration Statement”) under the Securities Act of 1933, as amended (the “Act”), with the U.S. Securities and Exchange Commission (the “SEC”), pursuant to which the Notes are registered under the Act, (iii) the filing by the Company of the Preliminary Prospectus Supplement dated November 14, 2011 (the “Preliminary Prospectus Supplement”) and the Final Prospectus Supplement dated November 14, 2011 (the “Final Prospectus Supplement”) relating to the Notes with the SEC pursuant to Rule 424(b) promulgated under the Act and (iv) the filing by the Company of the Final Term Sheet dated November 14, 2011 (the “Term Sheet”) relating to the Notes with the SEC as a free writing prospectus. The Underwriting Agreement will be filed as Exhibit 1.1 to the Company’s Current Report on Form 8-K that will also include this opinion letter. In connection with this opinion letter, we have examined the Registration Statement, the Preliminary Prospectus Supplement, the Final Prospectus Supplement and the Term Sheet. We have also examined and relied upon the Indenture dated as of October 9, 2007 between the Company and The Bank of New York Trust Company, N.A., as trustee, as supplemented by the First Supplemental Indenture dated as of November 9, 2009, which designates Wells Fargo Bank, National Association, as a trustee, the Second Supplemental Indenture dated as of November 9, 2009 between the Company and Wells Fargo Bank, National Association, as trustee, and the form of the Third Supplemental Indenture to be dated November 17, 2011 between the Company and Wells Fargo Bank, National Association, as trustee (as so supplemented, the “Indenture”), certificates or statements of public officials, certificates of officers of the Company and copies of such other documents, corporate records and other instruments as we have deemed relevant and necessary as a basis for the opinions hereinafter expressed. The Clorox Company
